Citation Nr: 9905312	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-44 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
status post shrapnel wound of the left hip with degenerative 
joint disease and sciatic neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted a 40 percent evaluation 
for status post shrapnel wound of the left hip with 
degenerative joint disease and sciatic neuropathy.  The 
veteran appealed that decision to the BVA and the case was 
referred to the Board.  This case was remanded for additional 
development in March 1997 and has been returned to the Board 
for appellate review.

An RO decision in September 1995 denied the veteran's claim 
for a total disability rating based on individual 
unemployability (IU).  A VA Form 646 was accepted as the 
veteran's notice of disagreement on this issue.  The veteran 
was notified in the March 1997 remand, as well as in the 
April 1997 supplemental statement of the case, that he had 
not yet filed a substantive appeal on the IU issue, and that 
such filing was required to perfect his appeal.  No 
substantive appeal on the issue of the denial of IU is 
contained in the claims folder.  Accordingly this issue is 
not before the Board.

The Board notes that in April 1997, the veteran notified VA 
that he had moved his residence from Hammondsport, New York 
to Panama City Beach, Florida, and this case was transferred 
to the jurisdiction of the St. Petersburg, Florida, RO.  


FINDINGS OF FACT

1.  Status post shrapnel wound of the left hip with sciatic 
neuropathy is manifested by moderately severe sciatic 
neuropathy.

2.  The veteran's service-connected degenerative joint 
disease of the left hip, which has been shown by X-ray 
examination, is manifested by painful motion.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for status post shrapnel wound of the left hip with 
sciatic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(1998).

2.  A 10 percent evaluation is warranted for degenerative 
joint disease of the left hip.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Code 5003-5251-5253 (1998); 
Lichtenfels v. Derwinski 1 Vet. App. 484, 488 (1991); Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service personnel records reveal that the veteran served on 
active duty during World War II with the United States Army.  
He has received numerous awards and decorations, including 
the Purple Heart, the Distinguished Flying Cross and the Air 
Medal with six Oak Leaf Clusters.  While the veteran's 
service medical records are unavailable, having been 
destroyed by fire, morning sick reports indicate that the 
veteran was hospitalized from October to November 1943 after 
being wounded in action.  Additional service records indicate 
that the veteran was hospitalized from October to early 
December 1943 after receiving an injury to the left thigh and 
back from flak.  The injury was described as moderate.  

Private treatment records from March 1980 to June 1992 noted 
treatment for low back syndrome and sciatica, associated with 
a work injury.  VA treatment records from June 1992 noted 
"left sciatic neuritis probable disc nerve damage from 
shrapnel."  In addition, the veteran was diagnosed with 
entrapment neuropathy, severe spondylosis of L5-S1, and 
degenerative disc disease of the sacroiliac joint and hips 
bilaterally.  Another June 1992 entry noted that the veteran 
complained that his shrapnel wound was progressively getting 
worse.  The treating physician stated "left sciatica onset 
30 years ago.  He had shrapnel wound left hip WWII.  X-ray 35 
years ago showed spurs on lumbar spine - supposedly the cause 
of his sciatica."  The veteran was diagnosed with left 
sciatic neuritis and an old shrapnel wound to the left 
buttock

An August 1992 VA examination report noted that the veteran 
had been taking medication for pain in the left hip since 
1955.  He complained of an inability to walk or stand for any 
length of time, and that heavy lifting aggravated his left 
hip.  The examiner observed that after the veteran sat for 30 
minutes, he walked with a marked limp favoring the left leg.  
The examiner also noted, however, that otherwise the veteran 
walked without any difficulty and had no trouble getting on 
and off the examination table.  The veteran had a 1 3/4 inch by 
1/4 inch well healed incision on the left hip that was 
nontender to palpation.  There was no loss of soft tissue, 
deformity, inflammation or redness.  On the left femur, there 
was a 2 1/2 inch by 1/4 inch incision that was also nontender to 
palpation.  There was no loss of soft tissue, swelling, 
redness, inflammation or deformity.  

Movement of the thigh elicited no pain or evidence of 
weakness.  The left hip flexed to 110 degrees and abducted to 
40 degrees, and the left femur flexed to 120 degrees and 
extended to 0 degrees.  The diagnosis was status post 
shrapnel wounds to the left hip and left leg, with 
degenerative joint disease.  The examiner added that, while 
he was unable to state whether the degenerative joint disease 
was caused by the shrapnel wounds, he did feel that the 
shrapnel wounds aggravated or contributed to the degenerative 
joint disease.  

Based on the above findings, the RO, in a July 1993 decision, 
granted service connection for status post shrapnel wound, 
left hip and leg, with degenerative joint disease and 
limitation of flexion.  A 10 percent evaluation was assigned, 
effective June 1992.  

VA treatment records from September 1992, that were not 
before the RO at the time of the July 1993 decision, noted 
that the veteran's pain medication was working "only 
faintly," and that "left hip pain [was] most of his 
problem."  An August 1993 entry indicated that there was 
"significant" neurological change and that the evidence all 
supported the diagnosis of sciatic neuropathy secondary to 
the prior shrapnel wounds.  In addition, it was noted that 
"pain is reasonably well controlled on present regimen.  I 
anticipate gradual deterioration in function secondary to 
this injury."

Based on these findings, the RO, in a November 1993 decision, 
increased the evaluation to 40 percent, effective June 1992, 
and recharacterized the veteran's disability as status post 
shrapnel wound, left hip and leg, with degenerative joint 
disease and sciatic neuropathy.  The RO determined that the 
veteran's symptoms were characteristic of moderately severe 
sciatic neuropathy.

VA treatment records from July 1994 showed that the veteran 
"continues to have significant problems" with his service-
connected injury.  An October 1994 VA examination report 
noted subjective complaints of an inability to stand, sit or 
walk for any length of time.  The veteran complained further 
that he cannot sit on his left buttock or lie on his left 
side.  In addition, he complained of pain in the right hip 
from favoring his left leg.  The examiner reported that the 
veteran walked with a cane, favoring the left leg, but had no 
problem getting on or off the examination table.  The 
veteran's scars were well healed and nontender to palpation, 
and there was no loss of tissue, inflammation, swelling or 
deformity noted.  

The left hip could flex to 105 degrees and abduction was to 
40 degrees.  Straight leg raise testing was noted to be 
negative, but the examiner noted that there was evidence of 
muscle weakness in the left leg and atrophy in the left calf.  
The veteran had "some difficulty" walking on his toes and 
heels, but no problems squatting.  The examiner noted further 
that there was "some restricted movement" of the left 
thigh, and that the veteran complained of discomfort on 
rotation, "especially with movement between the pelvis and 
femur to the opposite thigh."  The diagnosis was status post 
shrapnel wound, left hip and left leg, degenerative joint 
disease of the left hip, and sciatic neuropathy involving the 
left leg.  

A July 1997 VA neurological examination report noted 
complaints of pain in the left hip region, exacerbated by 
weight bearing, numbness and pain radiating to the left 
foreleg and dorsum of the foot, and loss of sensation in the 
dorsal and plantar surfaces of the foot with foot drop.  The 
veteran was observed to walk with a cane, and was noted to 
have an antalgic "but not specifically steppage gait."  The 
veteran's scars were noted to be well healed, with "modest 
atrophy about the wounds themselves, but . . . no regional 
atrophy."  The left calf was 1 cm. smaller than the right in 
circumference.  The veteran could not dorsiflex his left foot 
against resistance, or even against gravity, but there was 
"voluntary movement when gravity is neutralized."  The 
examiner noted that "the same is true for plantar flexion 
and eversion."  However, the veteran was able to invert the 
foot against minimal resistance.  

There was decreased sensation to pinprick in a peroneal 
distribution, reflexes were noted to be preserved, and root 
traction signs were negative.  Electromyograph (EMG) studies 
indicated advanced denervation.  The diagnosis was left 
sciatic neuropathy, with chronic pain and moderately severe 
weakness of foot movement.  

A VA orthopedic examination report dated later that same 
month (July 1997) noted complaints of left buttock pain 
radiating into the left leg down to the level of the foot, 
and numbness in the left leg, both of which were exacerbated 
by weight bearing.  In addition, the veteran reported that 
bending and lifting exacerbated his pain.  The veteran was 
able to stand erect.  There was no spasm or tenderness of the 
back, but the shrapnel scar over the left superior buttock 
was tender.  The left thigh scar was nontender.  The left hip 
could flex to 110 degrees, with discomfort noted on extremes 
of motion.  Abduction was to 35 degrees, internal rotation 
was to 20 degrees, and external rotation was to 35 degrees.  
Pain was noted on extremes of abduction, and internal and 
external rotation.  The veteran was able to squat "better 
than one-half way down and arise again."

X-rays of the left hip demonstrated minimal narrowing of the 
joint space, and the impression was mild degenerative joint 
disease.  The examiner stated that the veteran had weakened 
movement, excess fatigability and some degree of in-
coordination directly attributable to his service connected 
disability, and that "pain could significantly limit 
functional ability during flare ups," or upon repeated use. 
The examiner stressed, however, that it was not feasible to 
attempt to express these manifestations in terms of the 
degree of additional loss of range of motion as any attempt 
to do so would involve resorting to mere conjecture and 
speculation.  The examiner's overall impression of the 
veteran's disability was status post shrapnel wound of the 
left hip and leg with degenerative joint disease and sciatic 
neuropathy. 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's disability has been rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8520.  Under this DC, a 60 
percent evaluation is warranted for incomplete, severe 
paralysis of the sciatic nerve, with marked muscular atrophy.  
A 40 percent evaluation is warranted for moderately severe 
incomplete paralysis of the sciatic nerve.  As the recent VA 
examination report noted only modest atrophy about the 
veteran's shell fragment wounds with no regional atrophy, and 
only moderately severe weakness of foot movement, the Board 
finds that the preponderance of the evidence indicates that 
sciatic neuropathy is no more than moderately severe.  
Accordingly an evaluation in excess of 40 percent is not 
warranted under DC 8520.

The 40 percent evaluation currently in effect was originally 
granted based on a finding that the veteran's symptoms were 
characteristic of moderately severe sciatic neuropathy.  The 
Board notes that the veteran's service-connected disability 
also includes degenerative joint disease.  A claimant is 
entitled to a 10 percent evaluation for painful motion of a 
major joint where arthritis in the joint is established by X-
ray.  Lichtenfels v. Derwinski 1 Vet.App. 484, 488 (1991).  
Accordingly the Board finds that the veteran's complaints of 
pain on extremes of motion, together with the X-ray evidence 
of degenerative arthritis of the hip joint, justify a 10 
percent evaluation in addition to the 40 percent currently in 
effect for moderately severe sciatic neuropathy.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994)..  

A higher rating for degenerative joint disease is not 
warranted since limitation of motion of the hip and thigh is 
noncompensable under 38 C.F.R. § 4.71a, diagnostic codes 
5251, 5252 and 5253.  In reaching this decision, the Board 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1998), and DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).  Indeed, it is precisely because of the veteran's 
complaints of pain on extremes of motion, as well as the X-
ray evidence of degenerative arthritis, that a compensable 
evaluation has been assigned for degenerative joint disease.  
However, in view of the fact that such limitation of motion 
would not be compensable absent arthritis, that pain was only 
present at the extremes of motion, and that that the examiner 
felt that any attempt to translate the weakened movement, 
excess fatigability, in-coordination and pain during flare-
ups or upon repeated use, into degrees of additional loss of 
range of motion would involve resorting to mere conjecture 
and speculation, the Board finds that an evaluation in excess 
of 10 percent is not warranted for degenerative joint 
disease.

Also for consideration are the various ratings for muscle 
injuries that are potentially applicable to this case.  Under 
38 C.F.R. § 4.56, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

A moderately severe disability of muscles results from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, with service medical records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Objective findings may include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fasciae, muscle substance, or 
normal firm resistance of muscles compared with sound side 
and tests of strength and endurance which demonstrate 
positive evidence of impairment when compared with sound 
side.  Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and scarring and service medical 
records or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  Objective 
findings may include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
loss of deep fasciae or muscle substance, or soft flabby 
muscles in wound area and abnormal swelling and hardening of 
muscles in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
Id.

If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  Id.

Under 38 C.F.R. § 4.73 Diagnostic Codes 5313, 5314, and 5316, 
a 40 percent evaluation is the maximum evaluation warranted 
for a muscle injury to muscle groups XII, XIV and XVI 
respectively.  Under Diagnostic Code 5317, a 50 percent 
evaluation is warranted for a severe injury to muscle group 
XVII and a 40 percent evaluation is warranted for a 
moderately severe injury.  These muscles work in extension of 
the hip, abduction of the thigh, elevation of the opposite 
side of the pelvis, tension of the facia lata and iliotibial 
band, and, acting with muscle group XIV in postural support 
of the body, steadying the pelvis on the head of the femur 
and the condyles of the femur on the tibia.

The Board notes initially that review of the service medical 
records reveals that the veteran's flak injury was described 
as moderate.  In addition, there is no evidence of such 
symptoms as ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track; loss of deep 
fasciae or muscle substance, or soft flabby muscles in wound 
area and abnormal swelling and hardening of muscles in 
contraction; severe impairment of muscle function; X-ray 
evidence of minute multiple scattered foreign bodies; 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
adaptive contraction of an opposing group of muscles; or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.

Therefore, the Board finds that the preponderance of the 
evidence indicates that the veteran's status post shrapnel 
wound, left hip and leg, is no more than moderately severe.  
Accordingly, an evaluation in excess of 40 percent is not 
warranted under DC 5317.

ORDER

Entitlement to an evaluation in excess of 40 percent for 
status post shrapnel wound of the left hip and leg with 
sciatic neuropathy, is denied.

Subject to the rules and regulations governing the award of 
benefits, a 10 percent evaluation is granted for degenerative 
joint disease of the left hip and leg.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

